Citation Nr: 1137766	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides or as secondary to a left orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1988. His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Waco, Texas Regional Office (RO). 

In April 2011, the Veteran was afforded a hearing before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims. As part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

The Veteran has informed VA that his bladder cancer was initially treated by physicians at Arlington Memorial Hospital. An October 2005 VA treatment note states that a bladder tumor was "found by an outside urologist" and a May 2011 letter identifies that urologist as Dr. Robert Stroud of Dallas/Fort Worth Urology Consultants. However, no private treatment notes appear in the record. The claims file also reflects that the Veteran has received ongoing treatment for bladder cancer (and its residuals) from VA, but does not contain any records dated December 2006 to August 2009 or after January 2010. The RO/AMC must obtain complete VA treatment notes while this case is in remand status and assist the Veteran in obtaining relevant private treatment records. 

The Veteran contends that he experiences bladder cancer either as the result of in-service exposure to herbicides or as a side effect of an in-service orchiectomy. Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. 

As the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(iii). Bladder cancer is not a disease for which service connection can be granted on a presumptive basis, see 38 C.F.R. § 3.309(e), but he is not precluded from establishing service connection for a disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). The evidence reflects that the Veteran has been diagnosed with bladder cancer and a May 2011 letter from a private physician states that an etiological relationship between bladder cancer and herbicide exposure cannot be ruled out. Although an October 2006 VA examiner opined that bladder cancer was "not related to the left orchiectomy," the examination report reflects that she did not review the claims file; the examiner also did not address the Veteran's herbicide exposure. Another examination is warranted for the Veteran's claim.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file - obtain VA records dated from December 2006 to August 2009 and after January 2010. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from Dallas/Fort Worth Urology Consultants and Dr. Robert Stroud. The RO/AMC must then obtain these private records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Schedule the Veteran for a VA examination at an appropriate location to determine whether his bladder cancer is related to his active duty service, to include his presumed herbicide exposure and his service-connected left orchiectomy. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to whether bladder cancer was likely the result of his presumed exposure to Agent Orange or due to his service-connected left orchiectomy.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the Veteran's service treatment records dated from August 1984 (when he received a vasectomy) to October 1987 (when he received the left orchiectomy), the October 2006 VA examination report, and the May 2011 letter from his private urologist.

d. The examiner must address the Veteran's contentions that his bladder cancer was caused by the in-service vasectomy/orchiectomy and/or resulted from in-service exposure to herbicides.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5.  Readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


